                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

JOSE VARGAS, et al.,

                      Plaintiffs,

          v.                                                     No. 18 CV 1598

COOK COUNTY SHERIFF'S MERIT
BOARD, et al.,                                                   Hon. Charles R. Norgle

                      Defendants.



                                               OPINION AND ORDER

          Plaintiffs Jose Vargas ("Vargas"), Joel Mireles ("J. Mireles"), Juan Licea ("Licea"),

Miguel Saucedo ("Saucedo"), Ronnie McGregor ("McGregor"), Kathy Valentine ("K.

Valentine"), William Valentine ("W. Valentine"), and Jamie Mireles ("Mireles") (collectively,

"Plaintiffs") bring this putative class action against Defendants Cook County Sheriff s Merit Board

(the "Merit Board"), Cook County Sheriff Thomas Dart ("Dart" or the "Sheriff'), in his official

and individual capacity, Cook County Board President Toni Preckwinkle ("Preckwinkle"), in her

official and individual capacity, Cook County, Illinois ("Cook County"), and Nicholas Scouffas

("Scouffas"), in his individual capacity (collectively, "Defendants"). Plaintiffs' First Amended

Complaint ("FAC") sets forth claims for violations of their Fourteenth Amendment procedural due

process rights and various state law claims. Before the Court are ten separate motions to dismissl

filed by Defendants Dart, Preckwinkle, and Cook County, all of which move to dismiss this action

pursuant to Federal Rules of Civil Procedure 12(bX6). For the following reasons, Defendants'




' Dart filed eight   separate motions, one for each plaintiff.
motions are granted to the extent that they seek dismissal, with prejudice, of Plaintiffs' due process

claims; and the Court relinquishes jurisdiction over Plaintiffs' remaining state law claims.

                                             I. BACKGROUND
       Plaintiffs are either past or present employees of the Cook County Sheriffs Office

("Sheriff s Office"). Plaintiffs were, or are, employed as deputy sheriffs. As set forth in greater

detail below, Plaintiffs were charged by Dart with violating various policies and rules of the

Sheriff s Office and were subsequently prosecuted and tried before the Merit Board. Thereafter,

Plaintiffs were terminated by the Merit Board, with the exception of Licea, who was suspended

for 9O-days. Plaintiffs allege that they had completed their probationary periods of employment

and had a constitutionally protected property interest in their employment as deputy sheriffs.

       In Count I, Plaintiffs claim that Dart and Preckwinkle improperly             appointed certain

members of the Merit Board in violation of Illinois state law, and therefore they were deprived       of

due process because they were terminated or suspended by an illegally constituted          Merit Board.

In Count II, Plaintiffs claim that they were deprived of a fair hearing because the Merit Board was

pressured and intimidated into terminating Plaintiffs by Dart and his General Counsel, Scouffas.

The FAC also sets forth claims for declaratory relief, mandamus, negligence, common law fraud,

breach of contract,   willful   and wanton conduct, and "class certification." Plaintiff's funher allege

that there are hundreds         of   similarly-situated officers who were also subjected   to unlawful
disciplinary proceedings by the Merit Board.

       The Court provides below a more thorough background of Plaintiffs' due process claims,

derived both from the FAC and matters of public record. See Gen. Elec. Capital Corp. v. Lease

Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997) ("a district court [may] take judicial notice
of matters of public record without converting a motion for failure to state a claim into a motion

for summary j udgment").

        The Merit Board is an administrative agency that the Illinois General Assembly created via

the County Police Department Act. 55           ICS    5/3-7001 et seq. ("Merit Board Act"). The Merit

Board has the exclusive authority to terminate deputy sheriffs or suspend them fbr a period of more

than 30 days. See 55 ILCS 513-7011-12. Under 55 ILCS 513-7012, the Merit Board's decisions are

subject to review by an Illinois circuit court under the Illinois Administrative Review Law

("ARL")2. The ARL, 735 ILCS 5/3-101 et seq.,preempts any other statutory, equitable or common

law mode of review of decisions of an agency. 735 ILCS 513-102. On review, the circuit court may

not consider evidence that was not presented to the Merit Board. 735 ILCS 5/3-110. The circuit

court may, however, affirm or reverse the Merit Board's decision in whole or part, or reverse and

remand to the Merit Board for a new decision. 735- ILCS 513-111(5)-(6).

        In May 2017, the Illinois appellate court issued a written decision in Taylor v. Dart,2017

IL App (lst) 143684-8,      appeal denied, 89 N.E.3d 764 (111.2017). Taylor, which came before the

appellate court on interlocutory appeal from an ARL review, held that the Merit Board was

illegally constituted when it decided to terminate the plaintifls employment with the Sheriff                    s


Office. Id. fl 46. More specifically, the court held that Dart had appointed a member of the Merit

Board to a term of less than six-years in violation of 55 ILCS 513-7002, and therefore the Merit

Board's decision to terminate the plaintiff Officer was void. Id. Thus, the court vacated and

remanded    "for   a hearing before a   legally constituted Merit Board." Id.




2                                                                                                           of
 Th. ARL is also commonly referred to as the "lllinois Administrative Review Act." See Stachowski v. Town
Cicero, 425 F.3d 1075, 1078 (7th Cir. 2005).
        In response to Tavlor, the Illinois General Assembly amended the Merit Board Act. See 55

ILCS 5/3-7002 (as amended effective Dec. 8, 2017). The amendment abolished the terms of office

of all then-serving Merit Board members and authorizedDart, with the advice and consent of the

County, to make new appointments of up to nine members, as well as interim appointments to

terms of fewer than six years in the event of vacancies. Following the amendment of the Merit

Board Act, on December 13, 2017 and March 74, 2018, with County approval, the Sheriff

appointed the eight currently serving members of the Merit Board.

        On March 77,2015, Dart filed a disciplinary complaint asking the Merit Board to terminate

Vargas. The Sheriff alleged that Vargas, a correctional officer, was caught on videotape using

excessive force against a detainee, including punching the detainee several times, kneeling on the

detainee's back as other officers were handcuffing him, and then kicking the detainee. The Merit

Board conducted an evidentiary hearing, and, on October 26,2016, it issued a decision terminating

Vargas. On November 8, 2016, Vargas filed Vargas v. Dart et al., Case No. 16 CH 14581 (Cir. Ct.

Cook County, Ill.), appealing his termination to the Illinois circuit court under the ARL.

       On March 17,2015, Dart filed a disciplinary complaint asking the Merit Board to terminate

J. Mireles. The Sheriff alleged that J. Mireles, a correctional officer, was caught on videotape using

excessive force against a detainee who he struck in the head, later shoved against a wall after the

detainee was handcuffed, and lied to Sheriff s investigators when questioned about the incident.

The Merit Board conducted an evidentiary hearing, and, on July 29,2016,           it   issued a decision

terminating J. Mireles. On August 28,2016, J. Mireles filed Mireles v. Dart et al., Case No. l6 CH

11288 (Cir. Ct. Cook County,   Ill.), appealing his termination to the Illinois Circuit Court under the

ARL. On April 6,2018, the circuit court voided the August 2016 Merit Board's decision against




                                                  4
J. Mireles, rejected his attempt to add additional causes of action and class-action claims outside

the ARL, and remanded his disciplinary case to the Merit Board for a new decision.

       On February 11,2016, Dart filed a disciplinary complaint asking the Merit Board to

suspend Licea   for   120 days. The Sheriff alleged that Licea, while on duty at the County Jail, was

caught on videotape witnessing another officer using unprovoked and excessive force against a

detainee, yet Licea remained silent and did not report the incident. The Merit Board conducted an

evidentiary hearing, and, on October 12,2016, it issued a decision suspending Licea for 90 days

rather than 120 days, noting that Licea had demonstrated remorse over the incident. Licea did not

appeal the 2016 Merit Board decision to the Illinois circuit court within the statutorily prescribed

period of 35 days. Licea is presently employed by the Sherifls Office.

       On May 10,2012, Dart filed a disciplinary complaint asking the Merit Board to terminate

Saucedo   for more than 75 alleged unauthorized           absences. The   Merit Board conducted      an

evidentiary hearing, and, on October 30, 2013,       it   issued a decision terminating Saucedo. On

December 4,2013, Saucedo filed Saucedo v. Dart et al., Case No. 2013 CH26839 (Cir. Ct. Cook

County, Ill.), appealing his termination to the Illinois circuit court under the ARL. On March 8,

2018, the circuit court ruled that Saucedo's Merit Board decision was void under Taylor, 2017 IL

App (lst) 143684-8, and remanded his disciplinary case to the Merit Board for      a new decision.


       On June 16,2015, Dart filed a disciplinary complaint asking the Merit Board to terminate

McGregor. Dart alleged that McGregor, a deputy sheriff who was working at various county

courthouses, should be terminated after he was indicted by a county grand jury for submitting a

false loan application to commercial banks, unlawfully obtained two bank loans (one for $275,000

and the other for $365,000), and eventually pleaded guilty to criminal theft in March 2015.     Dart

also alleged that McGregor failed to report his criminal case to the Sheriffls Office. The Merit
Board conducted an evidentiary hearing, and, on March 3,2016, it issued a decision terminating

McGregor. On April 7,2016, McGregor filed McGresor v. Dart et al., Case No. Case No. 16 CH

5002 (Cir. Ct. Cook County, Ill.), appealing his termination to the Illinois Circuit Court under the

ARL. On December 15, 20l6,the circuit court issued ajudgment against McGregor affirming the

Merit Board decision and finding that the Merit Board's factual lindings were not against the

manifest weight of the evidence. The court's order was final and appealable, but McGregor did

not appeal the judgment to a higher Illinois court.

        On September 18, 2072, Dart filed a disciplinary complaint asking the Merit Board to

terminate K. Valentine (who was then using her maiden narne, Kathryn Hernandez) for more than

300 unauthorized absences. The Merit Board conducted an evidentiary hearing, and, on September

12, 2073,   it   issued a decision terminating K. Valentine; she did not appeal the Merit Board's

decision to the Illinois circuit court within the statutorily prescribed period of 35 days.

       On November 5, 2013, Dart filed a disciplinary complaint asking the Merit Board to

terminate W. Valentine. Dart alleged that W. Valentine, a deputy sheriff who was working at the

Cook County Criminal Court Building, unlawfully took a county prosecutor's iPad from              a

courthouse, brought it to his home, and was forced to return it when local police tracked the iPad

to his home. The Sheriff also alleged that W. Valentine lied to SherifPs investigators when

questioned about the incident. The Merit Board conducted an evidentiary hearing, and, on May

30,2014, it issued a decision terminating W. Valentine. On June 14, 2014, W. Valentine filed

William Valentine v. Dart et al., Case No. 2014 CH 10608 (Cir. Ct. Cook County, Ill.), appealing

his termination to the Illinois Circuit Court under the ARL. On May 14,2015, in a 28-page written

opinion, the circuit court issued a judgment against W. Valentine affirming the Merit Board's
decision; W. Valentine did not appeal the May 14,2015 judgment against him to a higher Illinois

court, nor did he file a motion for relief from the judgment.

        On July 22,2014, Dart filed a disciplinary complaint asking the Merit Board to terminate

Mireles. Dart alleged that Mireles, a correctional officer, was caught on videotape using excessive

force against a detainee, failed to report the incident, then failed to cooperate with Sheriffs

investigators who sought to question him about the incident. The Merit Board conducted an

evidentiary hearing, and, on January 29, 2015,      it   issued a decision terminating Mireles. On

February 27,2015, Mireles filed Mireles v. Dart et al., Case No. 15 CH 3489 (Cir. Ct. Cook

County, Ill.), appealing his firing to the Illinois Circuit Court under the ARL. On January 7,2016,

circuit court issued a judgment against Mireles, which he appealed to the Illinois Appellate Court.

On March 8,2017,the Illinois Appellate Court affirmed the judgment against Mireles. See Mireles

v. Cook County Sheriffs Merit Bd. et aI.,2017 IL (App) 1st 160203-U. On October 23,2017,

Mireles filed a petition with the circuit court for relief from the court's January 2016 judgment,

arguing that the January 2015 Merit Board decision was void under Taylor, 2017 IL App (lst)

143684-8. On April 6,2018, the circuit court granted his petition for relief from the January 2016

judgment and voided the 2015 Merit Board decision, but also rejected Mireles's attempt to seek

wider relief outside the ARL and remanded his disciplinary case to the Merit Board for a new

decision.

       Count I of the FAC is set forth against Dart and Preckwinkle in their individual capacity

and focuses on their role in appointing members of the Merit Board in violation    of 55 ILCS 5/3-

7002, as held in Ta),lor. Plaintiffs implicate Dart for his role in nominating the board members and

Preckwinkle for her role in calling for a vote on the nominees. According to Plaintiffs, they had a

constitutionally protected property interest in their employment with the Sheriff s Offrce, and Dart
and Preckwinkle deprived them of such interests without due process by subjecting them to an

illegally constituted Merit Board.

            Count II is set forth against Dart and Scouffas in their official and individual capacities.3

Plaintiffs allege that upon information and belief, at the time of their disciplinary hearings before

the Board, "the full Board was not ordering transcripts of hearings prior to making its decisions,

nor were all members reviewing the evidence and the hearing transcript as required by the Board's

Rules and Regulations." FAC fl 59. Plaintiffs further allege that "Dart has previously removed

anilor forced the resignation of [Merit] Board [m]embers who exonerated officers for whom the

Sheriff sought termination," and therefore "the [Merit] Board's process was permeated by pressure

and intimidation from [Dart]             in its decision-making         process   for Plaintiffs." Id. fln 62, 70.

Additionally, Plaintiffs contend that "on information and belief, selected membership on the

[Merit] Board or in other [Merit] Board positions during the time of Plaintiffs' proceedings was

determined by campaign contributions or other political benefits brought to the Sheriff by the

appointees." Id.tl66. Based on these allegations, Plaintiff s claim that Dart and Scouffas deprived

Plaintiffs of a fair hearing before the Merit Board, in violation of their procedural due process

rights.

                                                   II.   ANALYSIS

A. Standard of Review

           A motion under Rule 12(b)(6) tests the sufficiency of the complaint under the plausibility

standard, Bell Atlantic Comoration v. Twombly, 550 U.S. 544,570 (2007), not the merits of the

suit. Gibson v. City of Chicago,9l0 F.2d 1510, 1520 (7th Cir.                       1990) (citation omitted).   "[A]

plaintiff s claim     need not be probable, only plausible: 'a well-pleaded complaint may proceed even




3
    The FAC alleges earlier that Scouffas is being sued only "in his individual capacity." FAC fl 17.

                                                             8
if it strikes a savvy judge that actual proof of those facts is improbable,   and that a recovery is very

remote and   unlikely."' Indep. Trust Corp. v. Stewart Info.      Servs. Corp., 665 F.3d 930,935     (7th

Cir.2012) (quoting Twombly, 550 U.S. at 556). "'A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.' To rise above the 'speculative level' of plausibility, the

complaint must make more than '[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements."' Oakland Police          & Fire Ret. Sys. v. Malzer Brown.

LLP, 861 F.3d 644, 649 (7th Cir. 2017) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In

deciding a Rule 12(bX6) motion, the Court accepts as true all well-pleaded facts in a plaintiff         s


complaint, and draws all reasonable inferences in his favor. Burke v. 401 N. Wabash Venture.

LLC,714 F.3d    501   ,504 (7th Cir. 2013) (citations omitted).

B. Plaintiffs Fail to State a Claim for Violation of Their Procedural Due Process Rights

       In the instant motion, Defendants argue that based on the facts presently before the Court,

Plaintiffs are unable to state a cognizable claim for violation of procedural due process. For the

following reasons, the Court agrees.

       A procedural due process violation occurs when (1) conduct by someone acting under the

color of state law (2) deprives the plaintiff of a protected property interest (3) without due process

of law. Germano v. Winnebaeo County. I11.,403 F.3d 926,927 (7thCir.2005). "A complaint does

not state a valid procedural due process objection, and a valid 1983 claim if it does not include a

challenge to the fundamental fairness of the state procedures." Hamlin v. Vaudenberg, 95 F.3d

580, 583 (7th Cir. 1996) (internal quotation marks omitted). "The general constitutional standard

is that an employee with a property interest is entitled to notice of the employer's reasons and a

meaningful opportunity to respond before the employer decides to terminate the employment."
Carmody v. Bd. of Trustees of Univ. of Illinois ,747   F   .3d 470, 476 (7th Cir. 2014). But when the

plaintiff complains of "random and unauthorized" actions of state officials, "the state's obligation

under the Due Process Clause is to provide sufficient remedies after its occuffence, rather than to

prevent   it from happening." Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 535 (7th Cir.

2008) (citing Dohert), v. Cit), of Chicaqo, 75 F.3d 318,323 (7th Cir. 1996)).

       Here, Defendants do not contest that Plaintiffs had a protected property interest in their

continued employment as deputy sheriffs. Thus, the salient issue is whether Plaintiffs have

sufficiently alleged that they were deprived of their employment without due process.

       As to Count I, it is well accepted that "states may enforce, alter, or disregard state law so

far as the Due Process Clause is concerned. It is not the role of federal courts to inform states how

to enforce their own laws." Magnuson v. City of Hickory Hills ,933     F   .2d 562, 567 (7th Cir.   l99l);

see also Tucker   v. Cit), of Chicago,907 F.3d 487,495 (7th Cir. 2018) ("[F]ederal due process

protection is not a guarantee that state governments       will apply their own laws accurately.");

Coniston Corp. v.   Vill. of Hoffman Estates , 844 F .2d 461, 467 (7th Cir. 1988) ("A violation of

state law is not a denial of due process   of law"); Kompare v. Stein,80l F.2d 883, 888 (7th Cir.

1986) ("[V]iolation of a municipal ordinance is not per se a violation of any clearly established

constitutional right"); Tenny   v. Blagojevich,659 F.3d 578, 583 (7th Cir.20ll) ("Failure               to

implement state law violates that state law, not the Constitution; the remedy lies in state court."

(intemal quotation marks and citation omitted)).

       Despite this well-accepted rule, Plaintiffs claim in Count I that that Dart and Preckwinkle

terminated them without due process by appointing certain members              of the Merit Board in

violation of 55 ILCS 513-7002, thus subjectingthemto an illegally constituted Merit Board. As

discussed by the    Illinois appellate court in Taylor, whether the Merit Board was "illegally


                                                 10
constituted" is strictly a matter of Illinois state law. 2017 IL App (1st) 143684-B fl 46. Therefore,

Dart and Preckwinkle's conduct as alleged in Count               I   does not provide a valid basis for a

procedural due process claim. See Coniston, 844 F.2d at 467             ("A violation of   state law is not a

denial of due process of law."). Accordingly, Count I is dismissed with prejudice.

          Next, Defendants argue that Plaintiffs fail to state a claim for violation of procedural due

process because the          ARL, 735 ILCS 3-101 et seq., provides a constitutionally adequate remedy

for Plaintiffs to challenge their suspensions or terminations by appealing the Merit Board's

decision to the Illinois circuit court and beyond. Defendants cite to Jones v. Doria,767 F. Supp.

1432, 1441 (N.D.      Ill.   1991), for the proposition that the ARL provides a sufficient post-deprivation

remedy.     In   Jones, the plaintiff,   a DuPage County deputy sheriff, claimed that he had been

effectively terminated by the DuPage County Sheriff s Department without providing him with a

notice of the charges against him or a hearing in violation of, inter alia,his procedural due process

right. Id. The court in Jones found that the defendants' actions, as alleged, "were contrary to those

mandated by departmental rules and state law" and therefore their actions were "random and

unauthorized." Id. at 1440. Further, in ruling on the defendants' Rule l2(bx6) motion, the court

held that the plaintiff was unable to state a procedural due process claim because under the ARL

the   plaintiff had "the right to appeal   an unfavorable Commission order to the circuit court," which

provided an adequate post-deprivation remedy for the defendants random and unauthorized

conduct. Id. at 1441.

          Defendants also cite to Lolling v. Patterson,966F.2d230,234 (7th Cir. 1992), in which

the court affirmed the Rule l2(bX6) dismissal of a due process claim brought by a Logan County

deputy sheriff against the County Sheriff, 'obecause his suspension by [the County Sheriff] for

more than 30 days without pay was random and unauthorized." Id. The court explained that "[s]uch



                                                       ll
deprivations of property which occur without a pre-deprivation hearing do not violate due process

so long as the state provides a meaningful post-deprivation remedy," and that "the State's statutory

merit scheme provided him with adequate state law post-deprivation remedies." Id. (referring to

the Sheriffs Merit Systems Act,725Ill. Rev. Stat. $      l5l,   et seq., a similar statute to the Merit

Board Act, 55 ILCS 5/3-7001 et seq., at issue in this case).

       Defendants point to additional cases wherein the Seventh Circuit has ruled that the ARL

provides a constitutionally sufficient post-deprivation remedy. See Cannici v.       Vill. of Melrose

Park, 885 F.3d 476,480 (7th Cir. 2018) ("[W]e have found time and again that the Illinois

Administrative Review Act [735 ILCS 5/3-101 et seq.lprovides sufficient post-deprivation relief,"

in the context of "an allegedly biased hearing committee."); Michalowicz v. Vill. of Bedford Park,

528 F.3d 530, 536 (7th Cir. 2008) (holding that the Illinois Administrative Review     Act,735ILCS

5/3-101 etseq.,providedanadequateremedyforvillagefireinspector'sclaimthathewasdeprived

of due process at his pre-termination hearing); Stachowski v. Town of Cicero ,425F.3d 1075,1078

(7th Cir.2005) ("Illinois law afforded [the plaintiff] all the process he was due...[through]

administrative review of the Board's final decision under the Illinois Administrative Review

Act."); Schacht v. Wis. Dep't of Corr., 175 F.3d 497,503 (7th Cir. 1999) (no procedural due-

process violation results   if "[t]he availability of administrative   remedies at the hands     of   an

unbiased decisionmaker" still exists), ovemrled on other erounds by Hiegins v. Mississippi, 217

F.3d 951 (7th Cir. 2000).

       Here, Plaintiffs allege in Count II that they were deprived of a fair pre-deprivation hearing

because Dart and Scouffas essentially assumed control of the    Merit Board through political means

and by threatening Merit Board members with removal        if   they issued decisions adverse Dart's

position. Thus, Plaintiffs claim that Dart and Scouffas violated the central provision of the Merit



                                                 t2
Board Act, that the Merit Board has the exclusive authority to terminate deputy sheriffs or suspend

them for aperiod of more than 30 days. See 55 ILCS 513-7011-12. Plaintiffs do not, however,

challenge the adequacy of the procedures provided by the Merit Board Act, 55 ILCS 5/3-7001 et

seq. Thus, Plaintiffs due process claim in Count        II is a challenge to Dart and Scouffas's "random

and unauthorized" actions, i.e., "their unforeseeable misconduct                    in failing to follow     the

requirements      of existing law." Michalowicz, 528 F.3d at 535. Therefore, Count II must be

dismissed     if Illinois law provides   a sufficient post-deprivation remedy. Id.

           The Court agrees with the list of cases above which hold that the ARL provides a sufficient

post-deprivation remedy. See Cannici, 885 F.3d at 480; Michalowicz, 528 F.3d at536; stachowski,

425   F   .3d at 1078; Lolling, 966F.2d at234; Jones, 767    F   . Supp.   at 1441. Under the ARL, the circuit

court may affirm or reverse the Merit Board's decision in whole or part, or reverse and remand to

the Merit Board for a new decision. 735- ILCS 513-111(5)-(6).              If the circuit court were to find that

the Merit Board did not "genuinely consider Plaintiffs' cases," Compl. fl 69, the court would have

the power to reverse or remand for a new hearing. Michalowicz, 528 F.3d at 536. Further, under

the ARL, Plaintiffs have the right to appeal to the circuit court and beyond. 735- ILCS 513-112.

           Indeed, Plaintiffs Vargas, Saucedo, J. Mireles, Mireles, McGregor, and W. Yalentine did

appeal their Merit Board decisions to the Illinois circuit court under the ARL. In the cases                  of

Vargas, Saucedo, J. Mireles, and Mireles, the circuit court reversed and remanded for a new

hearing before the Merit Board; and as for McGregor and W. Valentine, the circuit court affirmed

the Merit Board's decision. Thus, these Plaintiffs are currently receiving, or have received, all the

process they are due under the Fourteenth Amendment. As for Plaintiffs Licea and K. Valentine,

who chose not to appeal their Merit Board decisions, they are barred from raising a due process

claim now, having failed to avail themselves of the procedural protections available under the



                                                      t3
ARL. See Palka, 623 F.3d at 453 ("[A] state cannot be held to have violated due                              process

requirements when     it   has made procedural protection[s] available and the plaintiff has simply

refused to avail himself of them." (quoting Dusanek v. Hannon,677 F.2d 538, 543 (7th Cir. 1982)).

        In their response, Plaintiffs argue that the ARL does not provide a sufficient                          post-

deprivation remedy in light of two recent decisions by the Illinois appellate court: Lopezv. Dart,

2018 IL App (1st) 170733, appeal denied. I l6 N.E.3d 947 (Ill.2019), and Cruz v. Dart,2019IL

App (l st) 170915.In both cases, the court applied the   de   facto officer doctrine in holding that the

plaintiffs' Merit Board decisions are not void based on the illegal constitution of the Merit Board

under 55 ILCS 513-7002, as held in Taylor. Lopez, 201 8 IL App         (I   st) 170733,   I   64; Cruz, 2019

IL App (1st)   170915, fl 41. Plaintiffs contend given the court's application of the defacto officer

doctrine in Lopez and Cruz, they will be unable to challenge their Merit Board decisions under

Taylor, which deprives of "any state court remedy, much less an adequate one." Pls.' Resp. at 2-

3. However, as discussed above, whether the     Merit Board was properly constituted-as addressed

in Taylor-is strictly a matter of state law, and therefore it does not present a valid basis for a due

process claim. See Coniston, 844 F.2d at 467       ("A violation of state law is not a denial of                   due

process of law").

       Moreover, Lopez and Cruz did not only address the issue of whether the de facto officer

doctrine applies. Rather, in both cases, the court also reviewed the substance of the Merit Board's

decision:   in Lopez, the appellate court affirmed the Merit Board's decision to terminate                         the

plaintiff, 2018 IL App (1st) 170733, fl 84; and inCruz, the appellate court remanded the                    case   for

reconsideration of whether there was cause to terminate the plaintiff , 2019 IL App           (   1   st) I 709 1 5, fl

63. Thus, Lopez and Cruz support the conclusion that the ARL provides a sufficient post-

deprivation remedy. See See Cannic, 885 F.3d at 480 ("[W]e have found time and again that the



                                                  t4
Illinois Administrative Review Act [735 ILCS 5/3-l 0l     et   seq.fprovides sufficient post-deprivation

relief.").

          Accordingly, Count    II is dismissed with prejudice because the ARL provides a
constitutionally sufficient post-deprivation remedy. Moreover, having dismissed Plaintiffs' due

process claims with prejudice, the Court relinquishes jurisdiction over Plaintiffs' remaining state

law claims pursuant to 28 U.S.C. $ 1367(c)(3). See City of Chicago v. Int'l College of Sureeons,

522U.5. 156,172-7a 0997);        see also Groce   v. Eli Lilly & Co., 193 F.3d 496, 500-01 (7th Cir.

le9e).

                                        III. CONCLUSION
         For the foregoing reasons, Plaintiffs' due process claims, as set forth in Counts I and II   of
the FAC, are dismissed with prejudice. Having resolved all claims over which the Court has

original jurisdiction, the Court relinquishes jurisdiction over Plaintiff s remaining state law claims.

Civil   case terminated.

         IT IS SO ORDERED.




                                               CHARLES RONALD NORGLE,                J
                                               United States District Court

DATE: March 29,2019




                                                  l5
